DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on November 23, 2021 has been entered.
 
Election/Restrictions
Claim 24 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, specifically non-elected Group III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 18, 2019.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, each linkage comprising a two bar linkage as appears to be set forth in claim 9 (e.g., please reference the corresponding rejection under 35 USC 112(b) below) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Objections
Claims 1, 3, 4, 9-12, and 21-23 are objected to because of the following informalities:
In claim 1, line 42, “symmetry” is misspelled.
In claim 23, line 2, “follower” is improper and should be plural.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 9-12, 15, 17, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 7, the recitation “a clamping device” is vague and indefinite as to what disclosed structure it refers, particularly in view of the recitation of “a log saw clamp”; in lines 12-13, the recitation “said pair of opposed paddles” lacks positive antecedent basis, and it is suggested to simply change “said pair” to --the pair--; in lines 33-34, the recitation “translate towards contacting engagement with the surface of said … log …” is vague and indefinite since the invention is being positively defined in terms of the log which is not part of the claimed invention, and it is suggested to rewrite “towards contacting engagement” as --towards each other for contacting engagement--; similarly, in lines 36-37, the recitation “translate away from contacting engagement with the surface of … log …” is vague and indefinite since the invention is being positively defined in terms of the log which is not part of the claimed invention, and it is suggested to rewrite “away from contacting engagement” to --away from each other away from contacting engagement--; in line 43, the recitation “a second paddle” is vague and indefinite as to whether it refers to that previously set forth or to another such second paddle; in lines 51-52, the recitation “such that free space exists immediately above and below the supported convolutely wound log of web material” renders the claim vague and indefinite since the invention is being positively defined in terms of the log which is not part of the claimed invention, and it is suggested to change “exists” to --will exist--.

In claim 10, line 3, the recitation “an axis of symmetry” is vague and indefinite as to whether it refers to that set forth in claim 1 (line 38) or to another such axis of symmetry.
In claim 15, line 7, the recitation “the clamping device” lacks antecedent basis, and is vague and indefinite as to what disclosed structure it refers, particularly in view of the recitation of “a log saw clamp”; in line 12, the recitation “said pair of opposed paddles” lacks positive antecedent basis, and it is suggested to simply change “said pair” to --the pair--; in lines 19-20, the recitation “translate towards contacting engagement with the surface of said … log …” is vague and indefinite since the invention is being positively defined in terms of the log which is not part of the claimed invention, and it is suggested to rewrite “towards contacting engagement” as --towards each other for contacting engagement--; similarly, in lines 22-23, the recitation “translate away from contacting engagement with the surface of … log …” is vague and indefinite since the invention is being positively defined in terms of the log which is not part of the claimed invention, and it is suggested to rewrite “away from contacting engagement” to --away from each other away from contacting engagement--; in line 29, the recitation “a second paddle” is vague and indefinite as to whether it refers to that previously set forth or to another such second paddle; in lines 37-38, the recitation “such that free space exists immediately above and below the supported convolutely wound log of web 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Presently, none of the claims being examined use the words “means” or “step” and thus no claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 15 and 17 stand rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Perini, pn 7,617,852 (hereafter “Perini ‘852”).
Perini ‘852 discloses applicant’s claimed invention, and specifically discloses an apparatus with every structural limitation of applicant’s claimed invention including:
a)	a cutting blade (e.g., 4) operating in a cutting plane;
b)	a log saw clamp (e.g., see Fig. 10) for temporarily restraining a convolutely wound log of web material such that the convolutely wound log of web material extends in a log advancing path through to the cutting plane; and,
c)	a controller (e.g., see Fig. 14) operatively connected to the clamping device; and,
d)	wherein said log saw clamp comprises:
a pair of opposed first and second paddles (e.g., one of the opposing pairs 61, 61; see Fig. 10) operatively connected to a respective first and second linkage (e.g., 108, 108; see Fig. 12) at a distal end of the first and second linkages, said convolutely wound log of web material being disposable between said pair of opposed first and second paddles, each paddle of said pair of opposed paddles being capable of contacting engagement with a surface of said convolutely wound log of web material, and
a bracket (e.g., 81) that is operatively coupled to each of said first and second linkages at a proximal end of the first and second linkages (e.g., the angled lower edge of each of 600 as viewed in Fig. 12, which edge can fairly be referred to as a lower end or at least part of a lower end of 600), such that application of a force to the bracket provides a substantially similar rectilinear motion (e.g., in the horizontal direction as viewed in Figs. 10-12) to each of said first and second linkages;
wherein, when the force is in a first direction, said first and second paddles translate towards contacting engagement with the surface of said convolutely wound log of web material (e.g., as disclosed during closing of the paddles 61, 61);
wherein, when the force is in a second direction that is opposite the first direction, said first and second paddles translate away from contacting engagement with the surface of said convolutely wound log of web material (e.g., as disclosed during opening of the paddles 61, 61);
wherein said log saw clamp further comprises a support structure (e.g., 7, 7), said support structure having a first and second cam disposed therein (e.g., the surfaces formed on the inside of 7, 7), and a cam follower (e.g., 63, 63) disposed upon each of said first and second linkages, each said cam follower disposed upon each of said respective first and second linkages being disposed and translatable within a respective first and second cam (e.g., the structure in which each of 63 is located as shown in Fig. 10), such that a first concave portion of the first paddle (e.g., the right curved surface of the leftmost occurrence of 61 as viewed in Fig. 10, with further reference to Fig. 12) and a second concave portion of a second paddle (e.g., the left curved surface of the second-from-the-left occurrence of 61 as viewed in Fig. 10, with further reference to Fig. 12) are disposed as to be capable of cooperatively (e.g., as shown in Fig. 10, they cooperate to clamp the log) and symmetrically contacting and supporting (e.g., they are symmetrical with respect to a central vertical plane, and they clearly support to at least some extent) the convolutely wound log of web material between the first and second concave portions of the first and second paddles,
wherein the first and second cams are separate from each other and distanced from an axis of symmetry (e.g., a centerline that extends vertically on the page in Fig. 10 and that substantially bisects member 81; wherein the first and second cams, which are on opposite sides of this axis of symmetry, are separate from one another and distanced from this axis of symmetry), wherein the first and second paddles are separate from each other and distanced from the axis of symmetry (e.g., wherein the first and second paddles of any one of the pairs shown in Fig. 10, which are on the same side of the above-described axis of symmetry, are separate from each other and distanced from this axis of symmetry), and wherein said first and second linkages are separate from each other and distanced from the axis of symmetry (e.g., wherein the first and second linkages 108, 108, which are on opposite , such that free space exists immediately above and below the supported convolutely wound log of web material {e.g., a free space exists above (e.g., between the ends of the paddles as viewed in Fig. 11) and below (e.g., at least on the left and right sides of the belt immediately below the roll)} along the line of symmetry (e.g., in the direction of and thus “along” (as compared to “on”) the above-described axis or line of symmetry);
[claim 17 (from 16)] wherein said force applied to both of said first and second linkages of said log saw clamp causes each of said cam followers of said log saw clamp to translate within said respective first and second cams, each of said cam followers of said log saw clamp causing said respective first and second linkage to cause said respective first and second paddles to translate relative to said convolutely wound log of web material (e.g., as disclosed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 

Claims 1, 3, 4, 9-12, and 21 stand/are rejected under 35 U.S.C. 103 as being unpatentable over Perini, pn 7,617,852 (hereafter “Perini ‘852”).
Perini ‘852 substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a)	a cutting blade (e.g., 4) operating in a cutting plane;
b)	a log saw clamp (e.g., see Fig. 10) for the retention of a convolutely wound log of web material such that the convolutely wound log of web material extends in a log advancing path through to the cutting plane; and,
c)	a controller (e.g., see Fig. 14) operatively connected to a clamping device; and,
d)	wherein said log saw clamp comprises:
1)	a support structure (e.g., 7, 7; see Fig. 10), said support structure having a first and second cam disposed therein (e.g., the inside surfaces of 7, 7);
2)	a pair of opposed first and second paddles (e.g., an opposed pair of 61, 61), said convolutely wound log of web material being disposable therebetween, each paddle of said pair of opposed paddles being capable of contacting engagement with a surface of said convolutely wound log of web material;
3)	a first and second linkage (e.g., 108, 108), each of said first and second linkages having a cam follower (e.g., 63, 63) disposed thereon, each cam follower of said first and second linkages being connectively and operatively engageable with said first and second cam (e.g., see Fig. 10), respectively, each of said first and second linkages being operatively and fixably connected to said first and second paddles, respectively, at a distal end of the first and second linkages (e.g., as shown in Fig. 10);
4)	a bracket (e.g., 81) that is operatively coupled to each of said first and second linkages at a proximal end of the first and second linkages (e.g., the angled lower edge of each of 600 as viewed in Fig. 12, which edge can fairly be referred to as a lower end or at least part of a lower end of 600), such that application of a force to the bracket provides a substantially similar rectilinear motion to each of said first and second linkages;
wherein, the force applied to both of said first and second linkages causes each of said cam followers attached thereon to translate within said respective first and second cams disposed within said support structure, each of said cam followers causing said respective first and second linkage to cause said respective first and second paddles operably and fixably attached to said distal end thereof to translate relative to said convolutely wound log of web material (e.g., as disclosed);
wherein, when the force is in a first direction, said first and second paddles translate towards contacting engagement with the surface of said convolutely wound log of web material (e.g., as disclosed during closing of the paddles 61, 61);
wherein, when the force is in a second direction that is opposite the first direction, said first and second paddles translate away from contacting engagement with the surface of said convolutely wound log of web material (e.g., as disclosed during opening of the paddles 61, 61);
wherein said log saw clamp further comprises an axis of symmetry, said first cam, said first paddle, and said first linkage being disposed upon a first side of said axis of said symmetry and said second cam, said second paddle, and said second linkage being disposed on a second side of said axis of symettry, such that a first concave portion of the first paddle (e.g., the right curved surface of the leftmost occurrence of 61 as viewed in Fig. 10, with further reference to Fig. 12) and a second concave portion of a second paddle (e.g., the left curved surface of the second-from-the-left occurrence of 61 as viewed in Fig. 10, with further reference to Fig. 12) are disposed as to be capable of cooperatively (e.g., as shown in Fig. 10, they cooperate to clamp the log) and symmetrically contacting and supporting (e.g., they are symmetrical with respect to a central vertical plane, and they clearly support to at least some extent) the convolutely wound log of web material between the first and second concave portions of the first and second paddles; and
wherein the first and second cams are separate from each other and distanced from the axis of symmetry {e.g., NOTE: this paragraph can be read on Perini ‘852 in the same manner as described above for claim 15 because the axis of symmetry is not adequately defined with respect to the second cam, paddle, and linkage (i.e., they are just “disposed” with no relationship set forth with respect to the axis of symmetry, see the corresponding rejection under 35 USC 112(b)); and this , wherein the first and second paddles are separate from each other and distanced from the axis of symmetry (e.g., wherein the first and second paddles of either of the two inner pairs of paddles shown in Fig. 10, which are on the opposite sides of the above-described axis of symmetry, are separate from each other and distanced from this axis of symmetry), and wherein said first and second linkages are separate from each other and distanced from the axis of symmetry (e.g., wherein the first and second linkages 108, 108, which are on opposite sides of the above-described axis of symmetry, are separate from one another and are distanced from this axis of symmetry, particularly when the paddles are opened to a position further spaced from one another), such that free space exists immediately above and below the supported convolutely wound log of web material {e.g., a free space exists above (e.g., between the ends of the paddles as viewed in Fig. 11) and below (e.g., at least on the left and right sides of the belt immediately below the roll)} along the axis of symmetry (e.g., in the direction of and thus “along” (as compared to “on”) the above-described axis or line of symmetry);
[claim 9] wherein said first and second linkage of said log saw clamp further comprises a two bar linkage (e.g., as shown in Fig. 10, each linkage 600 is ;
[claim 10] wherein said support structure of said log saw clamp further comprises said first and second cams provided at an incline relative to an axis of symmetry of said log saw clamp (e.g., as shown in Fig. 10);
[claim 11] wherein said first and second linkages of said log saw clamp are each translatable from a first position to a second position, said first position providing said respective first and second paddles in contacting engagement with a surface of said convolutely wound log of web material and said second position providing said respective first and second paddles in non-contacting engagement with said surface of said convolutely wound log of web material (e.g., as disclosed);
[claim 12] wherein said first and second linkages of said log saw clamp are each translatable from a first position to a second position, said first position providing said respective first and second paddles in non-contacting engagement with a surface of said convolutely wound log of web material and said second position providing said respective first and second paddles in contacting engagement with said surface of said convolutely wound log of web material (e.g., as disclosed).
Thus, Perini lacks only the specific arrangement of the subject paddles, cams and linkages about an axis of symmetry as follows:
[from claim 1] wherein said log saw clamp further comprises an axis of symmetry, said first cam, said first paddle, and said first linkage being disposed upon a first side of said axis of said symmetry and said second cam, said second paddle, and said second linkage being disposed on a second side of said axis of symettry;
[claim 3] wherein the force applied to said first and second linkages of said log saw clamp causes equal translation of said cam followers relative to said axis of symmetry;
[claim 4] wherein the force applied to said first and second linkages of said log saw clamp causes equal translation of each paddle of said pair of opposed paddles relative to said axis of symmetry.
However, it is respectively submitted that it is well within the level of one having ordinary skill in the art to provide a different number of clamping pairs, wherein providing an odd number such as 3 or 5 would place a pair a paddles and their corresponding linkages and cams symmetrically on opposite side of such a line of symmetry. Therefore, it is respectfully submitted that providing such a symmetrical orientation amounts to a mere matter of design choice based on the desired number of clamping mechanisms desired.
Regarding claim 21, Perini ‘852 substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
[claim 21] wherein said pair of opposed first and second paddles are operatively and fixably connected to said first and second linkage solely by a first single connection point between said first paddle and said first linkage, and a second single connection point between said second paddle and said second linkage.
Thus, Perini ‘852 lacks a clear disclosure of first and second single connection points. However, such single connection points reads on a simple single fastener connection such as a nut and bolt fastener, wherein the Examiner takes Official notice that such nut and bolt fasteners are old and well-known in the art and provide various well-known benefits including being inexpensive, readily removable such that they can be re-used, and readily available. Examples of such nut and bolt fasteners are found in most hardware or building supply stores. Therefore, it would have been obvious to one having ordinary skill in the art to provide a single such nut and bolt fastener to hold the mating portions of the paddles (e.g., 61) and linkages (e.g., 108) in place.

Allowable Subject Matter
Claims 22-23 appear that they would be allowable over the prior art of record if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed November 23, 2021 have been fully considered but they are not persuasive for the reasons explained in the corresponding prior art rejections.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
March 21, 2022